                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

KISHAUNTA MICKENS,

               Plaintiff,
                                                  Case No. 2:20-cv-2244
       v.                                         JUDGE EDMUND A. SARGUS, JR.
                                                  Magistrate Judge Chelsey M. Vascura
SWEET TWIST FROZEN YOGURT,
LLC,

               Defendant.

                                     OPINION AND ORDER

       The matter before the Court is Plaintiff Kishaunta Mickens’ (“Plaintiff’) Motion for

Default Judgment against Defendant Sweet Twist Frozen Yogurt, LLC (“Defendant”). (ECF No.

19). Defendant has not opposed Plaintiff’s motion. For the following reasons, Plaintiff’s Motion

for Default Judgment (ECF No. 19) is GRANTED.

                                                  I.

       Plaintiff filed this case against Defendant on May 1, 2020. The Complaint asserts one

count of failure to pay overtime under the Fair Labor Standards Act (“FLSA”), one count of failure

to pay overtime under Ohio Revised Code § 4111.03, and one count of failure to promptly pay

wages under Ohio Revised Code § 4113.15. (See Compl., ECF No. 1). Plaintiff moved for, and

obtained, an entry of default against Defendant when Defendant failed to answer or otherwise

respond to Plaintiff’s Complaint. (See Entry Default, ECF No 16). Since the entry of default,

Defendant has not answered or otherwise responded. 1 As such, Plaintiff now requests that the

Court grant default judgment against Defendant on all claims. (See Mot. Default J., ECF No. 19).


       1
           Though, a managing-member of the Defendant LLC has written several letters seeking to
represent the LLC or have counsel appointed due to the apparent insolvency of the Defendant. (E.g., ECF
Nos. 5, 8, 20).
       Because of the default entry, the Court takes Plaintiff’s allegations regarding liability as

true. Dundee Cement Co. v. Howard Pipe & Concrete Products, 722 F.2d 1319, 1323 (7th

Cir.1983). The Court relates those allegations below.

       Defendant owns and operates frozen yogurt retail stores located in hospitals throughout the

State of Ohio. (Compl. at ⁋ 10). Defendant employed Plaintiff as a non-exempt, hourly employee

between November 2018 and March 2020. (Id. at ⁋ 5). Plaintiff worked more than forty (40)

hours in given workweeks without receiving an overtime rate of pay for overtime hours worked.

(Id. at ⁋ 26). Defendant failed to keep adequate records of Plaintiff’s hours worked. (See id. at

⁋ 29). Defendant’s failure to pay Plaintiff an overtime premium for hours worked in excess of

forty (40) per workweek and keep adequate records was willful and with reckless disregard of the

FLSA. (Id. at ⁋⁋ 29, 57, 60, 62). Plaintiff seeks a total of $11,150.00. (Mot. Default J. at 7, ECF

No. 19). For support, Plaintiff submits her own affidavit attesting to the amount owed based on

the overtime hours she worked, (Ex. A, ECF No. 19-1), and Plaintiff’s attorney, Matthew J.P.

Coffman submits an affidavit attesting to the amount of attorney’s fees and costs accrued (Ex. B,

ECF No. 19-2).

                                                 II.

       Pursuant to Federal Rule of Civil Procedure 55, before obtaining a default judgement

against a defendant who has failed to plead or otherwise defend, a plaintiff must request an entry

of default from the Clerk of Courts. Fed. R. Civ. P. 55(a). Upon the Clerk’s entry of default, the

complaint’s factual allegations regarding liability are taken as true, while allegations regarding the

amount of damages must be proven.

       A party that is in default for failure to file an answer is deemed to have admitted all of the

material allegations in the complaint. See Fed. R. Civ. P. 8(D). Here, default has properly been




                                                  2
entered against Defendant and thus, it is deemed to have admitted that it failed to pay Plaintiff

overtime in accordance with both federal and state law, and that payment was not prompt as

required under state law. The Court finds the Complaint sufficiently establishes liability for each

of these claims. Thus, Plaintiff’s motion with regard to liability is GRANTED. The Court moves

to Plaintiff’s request for damages.

                                                 III.

        Even when a Plaintiff’s well-plead allegations have established liability, the plaintiff “must

still establish the extent of damages.” Antoine v. Atlas Turner, Inc., 66 F.3d 105, 110 (6th Cir.

1995) (internal citations omitted). If the plaintiff’s claims are not for “a sum certain or a sum that

can be made certain by computation,” the plaintiff must then apply to the Court for a default

judgment. Fed. R. Civ. P. 55(b).

        Rule 55(b)(2) provides that a district court “may” hold a hearing on a motion for default

judgment when necessary to “conduct an accounting,” or “determine the amount of damages.” In

other words, the Rule, “by its terms, allows but does not require the district court to conduct an

evidentiary hearing.” Vesligaj v. Peterson, 331 F. App’x 351, 354 (6th Cir. 2009) (citing Fustok

v. ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989) (“[I]t was not necessary for the

District Court to hold a hearing, as long as it ensured that there was a basis for the damages

specified in a default judgment.”)). The Court finds an evidentiary hearing unnecessary in this

case.

        Plaintiff asserts violations of the FLSA, the Ohio Minimum Fair Wage Act (Ohio Rev.

Code §§ 4111.03 and 4111.08), and the Ohio Prompt Pay Act (Ohio Rev. Code § 4113.15). Ohio

law incorporates the FLSA’s definitions, standards, and principles for its overtime compensation




                                                  3
provisions. 2 Ohio Const. Art. II, § 34a; Ohio Rev. Code §§ 4111.02–03. Accordingly, the claims

for damages may be analyzed together. See Thomas v. Speedway Super Am., LLC, 506 F.3d 496,

501 (6th Cir. 2007). Regarding the Ohio Prompt Pay Act, damages amount to “six per cent of the

amount of the claim . . . or two hundred dollars, whichever is greater.” Ohio Rev. Code

§ 4113.15(B).

        Plaintiff asserts she is entitled to $900.00 in unpaid wages, $200.00 for Ohio Prompt Pay

Act violations, and $900.00 in liquidated damages, for a total of $2,000.00. (Ex. A at ⁋ 15, ECF

No. 19-1). “[A]n employee bringing . . . suit [under the FLSA] has the ‘burden of proving he

performed work for which he was not properly compensated.’” Monroe FTS USA, LLC, 860 F.3d

389, 398 (6th Cir. 2017) (quoting Anderson v. Mt. Clemens Pottery CO., 328 U.S. 680, 686–87

(1946)). “Estimates may suffice under this standard because ‘inaccuracy in damages should not

bar recovery for violations of the FLSA or penalize employees for an employer’s failure to keep

adequate records.’” Long v. Morgan, 451 F. Supp. 3d 830, 833 (M.D. Tenn. 2020) (citing Monroe,

860 F.3d at 412).

        Plaintiff has provided an affidavit attesting to her damages. (See Ex. A, ECF No. 19-1).

The Court finds Plaintiff’s affidavit sufficient evidence to show the damages in this case. Plaintiff

states that she was not paid at an overtime rate for 120 hours of overtime work. (Ex. A at ¶ 13,

ECF No. 19-1). Plaintiff’s regular rate of pay was $15.00 per hour, resulting in an additional $7.50

per hour of unpaid wages for a total of $900.00. Defendant has not come forth with any evidence

disputing the estimate or detailing any different or more precise number of hours Plaintiff worked.

Thus, the Court will grant the motion for damages based on the unopposed affidavit. The Court




2
 There is one exception. Ohio law permits the recovery of overtime wages but does not provide for liquidated
damages. See Ohio Rev. Code § 4111.10(A).


                                                     4
also finds Plaintiff is entitled to liquidated damages based on the amount of overtime she is owed

because there is no evidence to suggest Defendant acted in good faith.

        In addition, Plaintiff requests post-judgement interest. (Mot. Default J. at 7, ECF No. 19).

The Court finds post-judgment interest is appropriate pursuant to 28 U.S.C. § 1961(a). In

calculating post-judgment interest, the rate of the 52-week Treasury Bill is an appropriate rate. Id.

(citing 28 U.S.C. § 1961); Isaac Ford v. Uniroyal Pension Plan, 154 F.3d 613, 619 (6th Cir. 1998).

As of May 19, 2021, this rate was .05%. 3 Compounded annually, this yields $0.0027 in interest

per day. 4 Accordingly, Plaintiff is entitled to post-judgment interest from the date judgment is

entered at a rate of $0.0027 per day, until the judgment is paid.

                                                        IV.

        Finally, Plaintiff asks the Court to allow attorney’s fees and costs. If an employer is found

liable under the FLSA, the Court “shall, in addition to any judgment awarded to the plaintiff or

plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant and costs to the action.”

29 U.S.C. § 216(b). With regard to attorney fees, a plaintiff “bears the burden” of proving the

reasonableness of the requested fees and expenses. Reed v. Rhodes, 179 F.3d 453, 472 (6th Cir.

1999). Generally, to determine what is reasonable the Court calculates the loadstar amount, which

is calculated by “multiplying the reasonable number of hours billed by a reasonable billing rate[.]”

Id. at 471. There is a “strong presumption that the lodestar represents the reasonable fee.” City of

Burlington v. Dague, 505 U.S. 557, 562 (1992) (quotation omitted). In determining the

reasonableness of fees, the Court is cognizant that “[t]he purpose of the FLSA attorney fees

provision is to ensure effective access to the judicial process by providing attorney fees for



3
   See https://www.treasury.gov/resource-center/data-chart-center/interest-
rates/Pages/TextView.aspx?data=billrates Accessed May 19, 2020.
4
  .0005/365 x $2,000 = $.0027


                                                         5
prevailing plaintiffs with wage and hour grievances.” Fegley v. Higgins, 19 F.3d 1126, 1134 (6th

Cir. 1994). Further, “an award of attorney fees here encourages the vindication of congressionally

identified policies and rights.” Id. at 1134–35.

       Plaintiff requests a total of $8,650.00 in attorneys’ fees, and $500 in costs. (Mot. Default

J. at 7. ECF No. 19). Plaintiff asserts Matthew J.P. Coffman spent 7.9 hours on this case and his

hourly rate is $350.00, Adam C. Gedling spent 17.7 hours on this case and his hourly rate is

$300.00, and Kelsie Hendren (a law clerk), spend 5.0 hours on this case and her hourly rate is

$115.00. (Coffman Decl. at ⁋ 31, ECF No. 19-2). This fee request is supported by an itemized list

of the dates on which the attorneys and law clerk worked on this case, a description of this work,

and the amount of time spent on the work. (Ex. 1, ECF No. 19-2). The reasonableness of such

fee is supported by Mr. Coffman’s affidavit. (Ex. B, ECF No. 19-2). Mr. Coffman asserts that he

took steps to avoid excessive, redundant, or duplicative hours during the litigation of this matter,

and that he reduced or excluded certain hours. (Ex. B at ⁋ 27).

       The Court has reviewed the billing statement. The Court finds the documentation is “of

sufficient detail and probative value to enable the court to determine with a high degree of certainty

that such hours were actually and reasonably expended in the prosecution of the litigation.” United

Slate, Tile Composition Roofers v. G & M Roofing & Sheet Metal Co., 732 F.2d 495, 502 n.2 (6th

Cir. 2984). Thus, the Court finds the loadstar is $8,650.00.

       The lodestar amount may be adjusted upwards or downwards based on a twelve-fact test.

Hensley v. Eckerhart, 461 U.S. 424, 430 n.3 (1983). Plaintiff has not requested an upward

adjustment. Accordingly, the Court finds that the Plaintiff is entitled to the requested fee award

of $8,650.00.




                                                   6
        Plaintiff also seeks to recover $500.00 in costs which consists of a $400.00 complaint filing

fee and $100.00 in service costs. (Ex. B at ⁋ 34). The Court finds these costs reasonable and

necessary to the litigation. Thus, the Court will allow recovery of $500.00 in costs.

                                                 V.

        For the reasons stated, Plaintiff’s motion for default judgment against Defendant (ECF No.

19) is GRANTED. The Clerk is DIRECTED to enter judgement in favor of Plaintiff and close

this case.

    IT IS SO ORDERED.


5/24/2021                                             s/Edmund A. Sargus, Jr.
DATED                                                 EDMUND A. SARGUS, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 7
